

116 HR 1108 RH: Aviation Funding Stability Act of 2019
U.S. House of Representatives
2020-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 564116th CONGRESS2d SessionH. R. 1108[Report No. 116–681, Part I]IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2019Mr. DeFazio (for himself and Mr. Larsen of Washington) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedDecember 21, 2020Additional sponsors: Ms. Bonamici, Mr. Brown of Maryland, Ms. Brownley of California, Mr. Carbajal, Mr. Carson of Indiana, Mr. Cohen, Mr. Courtney, Ms. Craig, Mr. Cummings, Ms. Davids of Kansas, Mr. Rodney Davis of Illinois, Mr. Danny K. Davis of Illinois, Mr. DeSaulnier, Mr. Espaillat, Ms. Finkenauer, Mr. Fitzpatrick, Mr. Garamendi, Mr. García of Illinois, Mr. Gibbs, Mr. Huffman, Ms. Jackson Lee, Ms. Johnson of Texas, Mr. Johnson of Georgia, Mr. Kilmer, Mr. King of New York, Ms. Kuster of New Hampshire, Mr. Lawson of Florida, Mr. Lipinski, Mr. Lowenthal, Mr. Lynch, Mr. Malinowski, Mr. Sean Patrick Maloney of New York, Mr. Mooney of West Virginia, Mrs. Napolitano, Ms. Norton, Mr. Pappas, Mr. Perlmutter, Ms. Plaskett, Mr. Rouda, Mr. Ryan, Mr. Sires, Mr. Stanton, Mr. Thompson of California, Ms. Titus, Ms. Velázquez, Ms. Wilson of Florida, Mr. Cartwright, Ms. Dean, Mr. Evans, Mr. Hastings, Ms. Hill of California, Ms. Kelly of Illinois, Ms. Omar, Mr. Pallone, Mr. Peterson, Mr. Pocan, Miss Rice of New York, Ms. Sewell of Alabama, Mr. Soto, Mr. Stivers, Mr. Allred, Mr. Brindisi, Mr. Burgess, Mr. Cárdenas, Mr. Cooper, Mr. Crist, Mr. Crow, Mr. Deutch, Mrs. Fletcher, Mr. Gallego, Ms. Haaland, Mr. Johnson of Ohio, Mr. Krishnamoorthi, Mr. Loebsack, Mr. Marshall, Ms. McCollum, Mr. McGovern, Mr. McKinley, Mr. Posey, Mr. Richmond, Mr. Thompson of Mississippi, Mr. Tonko, Mr. Blumenauer, Mr. Bost, Mr. Casten of Illinois, Ms. Castor of Florida, Mr. Collins of New York, Mr. Cleaver, Mr. Foster, Miss González-Colón of Puerto Rico, Mr. Gottheimer, Mr. Meeks, Mr. Stauber, Ms. Underwood, Mr. Wittman, Mr. Woodall, Mr. Schrader, Mr. Zeldin, Mr. Cook, Mr. Payne, Mr. Sarbanes, Mr. Turner, Mr. Chabot, Ms. Mucarsel-Powell, Ms. Schrier, Mr. Sherman, Mr. Watkins, Mr. Welch, Mr. Bacon, Mr. Engel, Mr. Estes, Mr. Fortenberry, Mr. Gonzalez of Ohio, Mr. Mast, Mr. Norcross, Mr. Rose of New York, Mr. Suozzi, Mr. Young, Mr. McAdams, Mr. Fleischmann, Mrs. Kirkpatrick, Mr. Smith of New Jersey, Ms. Stefanik, Mrs. Axne, Mr. Balderson, Mr. Carter of Georgia, Ms. Eshoo, Mr. Flores, Mr. Green of Texas, Mr. Katko, Mrs. Luria, Mrs. McBath, Mr. Reschenthaler, Ms. Scanlon, Mr. Stewart, Mrs. Trahan, Mr. Van Drew, Mr. Brendan F. Boyle of Pennsylvania, Mr. Cicilline, Mr. Ferguson, Mr. Meuser, Mr. Pascrell, Mr. Peters, Ms. Pressley, Mr. Simpson, Ms. Escobar, Mr. Grothman, Mr. Lamb, Mr. Langevin, Mr. Correa, Mr. Joyce of Pennsylvania, Mr. Schneider, Mr. Neguse, Mr. Moulton, Mrs. Beatty, Mrs. Miller, Ms. Frankel, Mr. Levin of California, Mr. Jeffries, Mr. Raskin, Mr. Kennedy, Ms. Kendra S. Horn of Oklahoma, Mr. Rouzer, Ms. Pingree, Mr. Vargas, Mr. Larson of Connecticut, Mr. O'Halleran, Mr. Panetta, Mr. Ruppersberger, Ms. Shalala, Ms. Porter, Mr. Heck, Mr. Budd, Mr. Yoho, Mr. Amodei, Mr. Ruiz, Mr. Schiff, Mr. Comer, Mr. Shimkus, Mr. Barr, Mr. Trone, Mr. Meadows, Mr. LaHood, Mr. Harris, Mr. Cuellar, Mr. Khanna, Mr. Harder of California, Ms. Wild, Mr. Biggs, Mr. Abraham, Mrs. Rodgers of Washington, Mr. David P. Roe of Tennessee, Mr. Burchett, Mr. Kim, Mr. Levin of Michigan, Mr. Horsford, Mr. Thompson of Pennsylvania, Mr. John W. Rose of Tennessee, Mr. Phillips, Mr. Hill of Arkansas, Mr. Allen, Mr. Wilson of South Carolina, Mr. Fulcher, Mr. Spano, Ms. Lofgren, Ms. Sánchez, Mrs. Brooks of Indiana, Mr. Veasey, Ms. Adams, Mr. Luján, Ms. Stevens, Mr. Michael F. Doyle of Pennsylvania, Mr. Brooks of Alabama, Ms. Slotkin, Mr. Norman, Mr. Nadler, Mr. LaMalfa, Mr. Walberg, Ms. Bass, Mr. Cox of California, Ms. Cheney, Mr. Timmons, Mrs. Hartzler, Mr. McNerney, Mr. Guthrie, Mrs. Hayes, Ms. Sherrill, Ms. Barragán, Mr. Rush, Mr. Gonzalez of Texas, Mr. Clay, Mr. Long, Mr. Keating, Ms. Torres Small of New Mexico, Mr. Kind, Mr. Golden, Mr. Delgado, Mr. Kustoff of Tennessee, Ms. Waters, Mr. Kinzinger, Mr. Vela, Mr. Swalwell of California, Mrs. Murphy of Florida, Mr. Ted Lieu of California, Mr. Palazzo, Mr. Emmer, Mr. Steil, Mr. Bishop of Utah, Mr. Higgins of New York, Mr. Joyce of Ohio, Ms. Gabbard, Mr. David Scott of Georgia, Mr. Upton, Ms. Spanberger, Mrs. Carolyn B. Maloney of New York, Ms. Fudge, Mr. Hagedorn, Mr. Johnson of Louisiana, Mr. Westerman, Mr. Kevin Hern of Oklahoma, Mr. Riggleman, Mr. Schweikert, Mrs. Lee of Nevada, Mrs. Demings, Ms. Herrera Beutler, Ms. DeGette, Mr. Babin, Mr. Costa, Mr. Gomez, Mr. Castro of Texas, Mr. Cole, Ms. Wexton, Mr. Kelly of Pennsylvania, Ms. Matsui, Ms. Jayapal, Mr. Kildee, Mrs. Lesko, Mrs. Bustos, Mr. Quigley, Mr. Mitchell, Mr. Marchant, Ms. Clarke of New York, Mr. Rice of South Carolina, Mr. Hudson, Mr. Smucker, Mr. Reed, Mr. Bera, Ms. Lee of California, Ms. DelBene, Ms. Houlahan, Mr. Yarmuth, Mr. Holding, Mr. Himes, Mr. Morelle, Mrs. Torres of California, Ms. Schakowsky, Mr. Crawford, Mr. Smith of Missouri, Mr. Hurd of Texas, Mr. Aguilar, Mr. Mullin, and Mr. Johnson of South DakotaDecember 21, 2020Reported from the Committee on Transportation and Infrastructure with an amendmentStrike out all after the enacting clause and insert the part printed in italicDecember 21, 2020Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printedFor text of introduced bill, see copy of bill as introduced on February 8, 2019A BILLTo provide for funding from the Airport and Airway Trust Fund for all Federal Aviation Administration activities in the event of a Government shutdown, and for other purposes.1.Short titleThis Act may be cited as the Aviation Funding Stability Act of 2019.2.Funding for the Federal Aviation Administration in the event of a lapse in appropriation(a)In generalIf, with respect to the Federal Aviation Administration, an appropriation measure for a fiscal year is not enacted before the beginning of such fiscal year or a joint resolution making continuing appropriations is not in effect, amounts in the Airport and Airway Trust Fund not otherwise appropriated shall be available to the Administrator for continuing programs, projects, or activities (including the costs of direct loans and loan guarantees) that were conducted with amounts made available for the Federal Aviation Administration, including for the accounts Federal Aviation Administration—Operations, Federal Aviation Administration—Facilities and Equipment, Federal Aviation Administration—Research, Engineering, and Development, and Federal Aviation Administration—Grants-in-Aid for Airports in the preceding fiscal year—(1)in the corresponding appropriation Act for such preceding fiscal year; or(2)if the corresponding appropriation bill for such preceding fiscal year did not become law, then in a joint resolution making continuing appropriations for such preceding fiscal year.(b)Rate for operationsAppropriations and funds made available, and authority granted, for a program, project, or activity for any fiscal year pursuant to this section shall be at a rate for operations not greater than —(1)the rate for operations provided for in the regular appropriation Act providing for such program, project, or activity for the preceding fiscal year; or(2)in the absence of such an Act, the rate for operations provided for such program, project, or activity pursuant to a joint resolution making continuing appropriations for such preceding fiscal year.(c)AvailabilityAppropriations and funds made available, and authority granted, for any fiscal year pursuant to this section for a program, project, or activity shall be available for the period beginning with the first day of a lapse in appropriations and ending with the date on which the applicable regular appropriation bill for such fiscal year becomes law (whether or not such law provides for such program, project, or activity) or a joint resolution making continuing appropriations becomes law, as the case may be.(d)Terms and conditionsAn appropriation or funds made available, or authority granted, for a program, project, or activity for any fiscal year pursuant to this section shall be subject to the terms and conditions imposed with respect to the appropriation made or funds made available for the preceding fiscal year, or authority granted for such program, project, or activity under current law.(e)End of fiscal yearIf this section is in effect at the end of a fiscal year, funding levels shall continue as provided in this section for the next fiscal year.(f)Expenditures and obligationsExpenditures and obligations made for a program, project, or activity for any fiscal year pursuant to this section shall be charged to the applicable appropriation, fund, or authorization whenever a regular appropriation bill or a joint resolution making continuing appropriations until the end of a fiscal year providing for such program, project, or activity for such period becomes law.(g)Expenditure authoritySection 9502(d)(1)(A) of the Internal Revenue Code of 1986 is amended by striking the semicolon at the end and inserting or the Aviation Funding Stability Act of 2019;. (h)TerminationThis section shall not apply to a program, project, or activity during any portion of a fiscal year if any other provision of law (other than an authorization of appropriations)—(1)makes an appropriation, makes funds available, or grants authority for such program, project, or activity to continue for such period; or(2)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such program, project, or activity to continue for such period.3.Airport planning and development and noise compatibility planning and programsEach of paragraphs (3) through (6) of section 48103(a) of title 49, United States Code, is amended by striking $3,350,000,000 and inserting $4,000,000,000.December 21, 2020Reported from the Committee on Transportation and Infrastructure with an amendmentDecember 21, 2020Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed